EXHIBIT32.2 CERTIFICATE PURSUANT TO 18 U.S.C. SECTION 1350 AS ADOPTED PURSUANT TO SECTION -OXLEY ACT OF 2002 In connection with the Quarterly Report (the “Report”) on the Form 10-Q of EQC02, Inc. (the “Company”) for the three months ended July 31, 2013 as filed with the Securities and Exchange Commission on the date hereof, I, Arnold Sock, Chief Financial Officer, certify, pursuant to 18 U.S.C. Section 1350, as adopted pursuant to Section 906 of the Sarbanes-Oxley Act of 2002, that, to the best of my knowledge and belief: 1. The Report fully complies with the requirements of Section 13 (a) or 15 (d) of the Securities and Exchange Act of 1934 (15 U.S.C. 78m or 78o (d)), as amended; and 2. The information contained in the Report fairly presents, in all material respects, the financial condition and results of operation of the Company. Dated: September 16, 2013 By: /s/ Arnold Sock Arnold Sock Chief Financial Officer (Principal Financial Officer & Principal Accounting Officer)
